COURT OF APPEALS OF VIRGINIA

            Present: Chief Judge Felton, Judges Elder, Frank, Humphreys, Kelsey, Petty, Beales, Alston,
PUBLISHED


                      McCullough, Huff and Chafin
            Argued at Richmond, Virginia


            VIRGINIA MARINE RESOURCES COMMISSION
                                                                                     OPINION BY
            v.     Record No. 0086-12-1                                          JUDGE GLEN A. HUFF
                                                                                   JANUARY 8, 2013
            CHINCOTEAGUE INN AND RAYMOND BRITTON


                                          UPON A REHEARING EN BANC

                              FROM THE CIRCUIT COURT OF ACCOMACK COUNTY
                                          Frederick B. Lowe, Judge

                          Paul Kugelman, Jr., Assistant Attorney General (Kenneth T.
                          Cuccinelli, II, Attorney General; Elizabeth A. Andrews, Senior
                          Assistant Attorney General; David C. Grandis, Assistant Attorney
                          General, on briefs), for appellant.

                          Jon C. Poulson for appellees.


                   This matter comes before this Court on a rehearing en banc from a published panel

            decision rendered on August 14, 2012. See Va. Marine Res. Comm’n v. Chincoteague Inn, 60
Va. App. 585, 731 S.E.2d 6 (2012). The Virginia Marine Resources Commission (“VMRC”)

            initially appealed an order of the Circuit Court of Accomack County (“circuit court”) holding

            that VMRC lacked jurisdiction to order Chincoteague Inn (“Inn”) to remove a vessel from over

            state-owned subaqueous bottomland. The three-judge panel of this Court reversed the circuit

            court holding that federal maritime law did not preempt VMRC’s authority to regulate

            state-owned subaqueous bottomland and, therefore, VMRC had authority to order the removal of

            the vessel.

                   By order dated September 18, 2012, we granted the Inn’s petition for rehearing en banc.

            Va. Marine Res. Comm’n v. Chincoteague Inn, 60 Va. App. 719, 732 S.E.2d 45 (2012). Upon
rehearing en banc, we hold that the circuit court did not err in holding that VMRC lacked

jurisdiction to order the removal of a temporarily moored vessel from over state-owned

subaqueous bottomlands. Therefore, we affirm the judgment of the circuit court.

                                        I. BACKGROUND

       At some point prior to June 8, 2010, the Inn borrowed a barge from BIC, Inc., moored it

to the dock outside the Inn along the Chincoteague Channel, outfitted it with a new deck, tables,

and chairs, and installed and connected the barge to shore power and water. The Inn did this

with the intent of using the vessel1 for four months as additional seating for its restaurant.

       On June 8, 2010, another restaurant owner notified VMRC staff that the Inn had made

this addition. VMRC staff conducted a site inspection on June 11, 2010, and determined that

part of the vessel was over state-owned subaqueous bottomland. On June 15, 2010, VMRC sent

a notice to comply to the Inn, through Raymond Britton (“Britton”), the manager of the Inn,

regarding the portion of the vessel that was over state-owned subaqueous bottomland without a

permit. Specifically, the letter notified the Inn that the “western 54-foot by 13.6-foot portion” of

the “71.5-foot long by 13.6-foot wide floating platform/pier and a 30-foot by 33.5-foot floating

platform with a 22-foot by 12-foot roof structure that is open on three sides” was within

VMRC’s jurisdiction and needed to be removed within ten days of receipt of the letter. The

letter stated further that the matter would be placed before the full Commission for an

enforcement action if the Inn failed to comply within the time specified.

       The Inn then submitted a joint permit application (“application”) to the Commission on

June 18, 2010, for an after-the-fact-permit for the entire vessel. By e-mail on June 22, 2010,

VMRC notified the Inn that they would not process the Inn’s application until the structure was


       1
         At oral argument, VMRC conceded that the barge in question was a “vessel.” “The
word ‘vessel’ includes every description of watercraft or other artificial contrivance used, or
capable of being used, as a means of transportation on water.” 1 U.S.C. § 3.
                                               -2-
removed. VMRC sent a second e-mail to the Inn on June 24, 2010, asking whether the Inn was

going to withdraw its application, reiterating that VMRC could not proceed with the application

until the vessel was removed, and restating that the Inn’s failure to remove the vessel would

result in a VMRC enforcement action. VMRC staff conducted another site inspection on

June 28, 2010, and found that the vessel had not been removed and was secured to the pier with

mooring lines.

       On August 24, 2010, the Commission held a hearing on the Inn’s failure to comply. At

the hearing, Britton testified that he had been in marine construction for about twenty-five years

and that his company, BIC, Inc., owned several barges, one of which is the vessel at issue, and

that the barges were moored at the Inn when they were not in use. With regard to the subject

vessel, Britton testified that they installed new decking and a handrail on it. Britton also testified

there was additional seating on the barge and two gangways from the restaurant to the barge,

each connected to the restaurant so that the gangways could be raised. Britton then stated that on

July 19, 2010, they disconnected the water and electricity lines, pulled the gangways up,

removed the vessel from her slip by use of its push boat, traveled down the Chincoteague

Channel to the old drawbridge, returned to the slip, moored it to the Inn’s dock, and reconnected

the lines all within thirty-two minutes.

       During the hearing, there was division among the Commissioners as to whether the barge

was a vessel and whether the Commission had any authority over the vessel – regardless of

whether it was a barge or floating platform. At the conclusion of the hearing, the Commission

concluded that the “floating structure” was an unlawful use of state-owned subaqueous

bottomland, pursuant to Code § 28.2-1203, and directed the Inn to remove the portion of the

vessel under VMRC’s jurisdiction within ten days. The Commission made no express finding

that the structure was a vessel. On August 26, 2010, the Commission sent a letter to the Inn

                                                 -3-
setting forth its holding and directing the removal of the portion of the vessel over state-owned

subaqueous bottomlands.

       On September 16, 2010, VMRC notified the Inn that it was violating the Commission’s

order due to its failure to remove the vessel within the established time frame. VMRC then

referred the matter to the Attorney General to petition the appropriate circuit court for an order

requiring removal of part of the vessel as well as the assessment of civil penalties.

       The Inn mailed its notice of appeal to VMRC on September 23, 2010. On appeal to the

circuit court, the Inn argued that VMRC lacked jurisdiction under Code § 28.2-1203 to regulate a

temporarily moored vessel floating over state-owned subaqueous bottomland and that federal

maritime law precludes state regulation over a vessel in navigation.2 In response, VMRC argued

that the Commonwealth owned the subaqueous bottomland and VMRC had jurisdiction to

regulate the vessel because VMRC’s scope of authority included regulating encroachments over

state-owned subaqueous bottomlands pursuant to Code § 28.2-1203.

       On October 14, 2011, the circuit court heard argument and accepted the Inn’s position,

ruling that VMRC lacked jurisdiction over the vessel as its mooring was not a permanent

attachment to land and it was capable of being moved from place to place in navigable waters.

The circuit court then deferred ruling on the Inn’s request for fees and costs. In its final order

issued on December 20, 2011, the circuit court found that VMRC erred in determining that it had


       2
         A temporarily moored maritime vessel is a vessel in navigation. See Stewart v. Dutra
Constr. Co., 543 U.S. 481, 490, 493-94, 496 (2005) (noting that the focus of whether a vessel is
“in navigation” is on whether the watercraft is “capable of being used” for maritime transport
and whether such use is a practical possibility or merely a theoretical one); see also, Chandris,
Inc. v. Latsis, 515 U.S. 347, 373 (1995) (“‘[A] vessel does not cease to be a vessel when she is
not voyaging, but is at anchor, berthed, or at dockside.’” (quoting DiGiovanni v. Traylor Bros.,
Inc., 959 F.2d 1119, 1121 (1st Cir. 1992))); Leathers v. Blessing, 105 U.S. 626, 629 (1882)
(“[A]lthough the transit of the vessel was completed, she was still a vessel occupied in the
business of navigation at the time. The facts, that she was securely moored to the wharf, and had
communication with the shore by a gang-plank, did not make her a part of the land or deprive her
of the character of a water-borne vessel.”).
                                                -4-
jurisdiction over the vessel and was not in compliance with the statutory authority and/or

jurisdiction limitations set forth in Code § 2.2-4027. The circuit court also awarded the Inn its

fees and costs since it had “substantially prevailed.”

       On August 14, 2012, a panel of this Court reversed the circuit court’s decision holding

that VMRC had jurisdiction to order the removal of the vessel, and reversing and remanding for

the circuit court to determine the issues presented in the Inn’s petition for appeal to the circuit

court, including the scope of Code § 28.2-1203. Va. Marine Res. Comm’n, 60 Va. App. at 599,

731 S.E.2d at 13. On appeal, the panel held that the issue was “whether federal maritime law

preempts the state’s ability to order the removal of the structure” while noting that VMRC never

ruled on federal preemption. Id. at 591, 731 S.E.2d at 9. Based on four factors, the panel held

that federal law did not preempt VMRC from ordering the removal of the vessel pursuant to its

right to regulate encroachments upon or over the state-owned subaqueous bottomlands. Id. at

597-99, 731 S.E.2d at 12. The panel also vacated the circuit court’s award of fees and costs to

the Inn, and remanded for a determination of fees and costs, if any, based on Code § 2.2-4030.

Id. at 599, 731 S.E.2d at 12-13.

       On September 18, 2012, this Court granted the Inn’s petition for a rehearing en banc with

regard to the issues raised by the Inn in the petition, stayed the mandate of the panel’s decision,

and reinstated the appeal. Va. Marine Res. Comm’n, 60 Va. App. at 720, 732 S.E.2d at 46. This

appeal followed.

                                   II. STANDARD OF REVIEW

       Judicial review of an agency decision is authorized by Code § 2.2-4027 of the Virginia

Administrative Process Act. “Judicial review of an agency decision is limited to determining

‘1. [w]hether the agency acted in accordance with law; 2. [w]hether the agency made a

procedural error which was not harmless error; and 3. [w]hether the agency had sufficient

                                                 -5-
evidential support for its findings of fact.’” Commonwealth ex rel. Va. State Water Control Bd.

v. Blue Ridge Envtl. Def. League, Inc., 56 Va. App. 469, 480, 694 S.E.2d 290, 296 (2010)

(alteration in original) (quoting Johnston-Willis, Ltd. v. Kenley, 6 Va. App. 231, 241, 369 S.E.2d
1, 6 (1988)), aff’d, 283 Va. 1, 720 S.E.2d 138 (2012).

       “‘On reviewing the claims of error, an agency’s factual determination is given substantial

judicial deference, and is reviewed ‘only for whether they have support in substantial evidence.’”

Id. (quoting Mazloumi v. Dep’t of Envtl. Quality, 55 Va. App. 204, 208, 684 S.E.2d 852, 854

(2009)). On appeal of an agency’s determination of law,

               “where the question involves an interpretation which is within the
               specialized competence of the agency and the agency has been
               entrusted with wide discretion by the General Assembly, the
               agency’s decision is entitled to special weight in the courts[, and]
               . . . ‘judicial interference is permissible only for relief against
               arbitrary or capricious action that constitutes a clear abuse of
               delegated discretion.’”

Evelyn v. Commonwealth, 46 Va. App. 618, 624, 621 S.E.2d 130, 133 (2005) (alteration in

original) (quoting Johnston-Willis, 6 Va. App. at 244, 369 S.E.2d at 8).

       “However, courts do not defer to an agency’s interpretation ‘[i]f the issue falls outside the

area generally entrusted to the agency, and is one in which the courts have special competence,

i.e., the common law or constitutional law . . . .’” Commonwealth ex rel. Va. State Water

Control Bd., 56 Va. App. at 481, 694 S.E.2d at 296 (alteration in original) (quoting Johnston-

Willis, 6 Va. App. at 243-44, 369 S.E.2d at 8). “An agency’s ‘legal interpretations of statutes’ is

accorded no deference because ‘[w]e have long held that pure statutory interpretation is the

prerogative of the judiciary, and thus, Virginia courts do not delegate that task to executive

agencies.’” Id. (quoting The Mattaponi Indian Tribe v. Commonwealth Dep’t of Envtl. Quality,

43 Va. App. 690, 707, 601 S.E.2d 667, 676 (2004), aff’d in part, rev’d in part sub nom, Alliance




                                                -6-
to Save the Mattaponi v. Commonwealth Dep’t of Envtl. Quality ex rel. State Water Control Bd.,

270 Va. 423, 621 S.E.2d 78 (2005)).

               [W]here the issue involves a legal determination or statutory
               interpretation, this Court does a de novo review, especially if the
               statutory language is clear. We are required to construe the law as
               it is written. An erroneous construction by those charged with its
               administration cannot be permitted to override the clear mandates
               of a statute. When an agency’s statutory interpretation conflicts
               with the language of the statute or when the interpretation has not
               been consistently and regularly applied, the usual deference to an
               agency’s interpretation should be withheld.

Id. at 481-82, 694 S.E.2d at 296-97 (alteration in original) (internal quotation marks omitted)

(citations omitted) (quoting Shippers’ Choice of Va., Inc. v. Smith, 52 Va. App. 34, 37-38, 660
S.E.2d 695, 696-97 (2008), rev’d on other grounds, 277 Va. 593, 674 S.E.2d 842 (2009)).

                                         III. ANALYSIS

       On appeal, VMRC contends that the circuit court’s ruling that VMRC lacked jurisdiction

over the vessel should be reversed because the Commission has jurisdiction to order cessation of

encroachments over state-owned subaqueous bottomlands and this jurisdiction is not preempted

by federal maritime law particularly as it relates to floating additions to restaurants. The Inn

argues, however, that the circuit court did not err because the scope of Code § 28.2-1203 does

not create jurisdiction in VMRC to regulate a vessel either in transit or temporarily moored over

state-owned subaqueous bottomland so as to require it to be permitted under Code §§ 28.2-1203

and -1204, or removed.

       Before addressing whether federal law preempts state law, we must first determine if the

statute grants VMRC jurisdiction to order the removal of a temporarily moored vessel. Thus, the

threshold issue in this case is whether Code § 28.2-1203 provides VMRC jurisdiction over

vessels temporarily moored over state-owned subaqueous bottomlands. In making this




                                                -7-
determination, we must look to the language of the statute and the legislature’s intent in enacting

it. Evelyn, 46 Va. App. at 629-30, 621 S.E.2d at 136.

               “In construing statutes, courts are charged with ascertaining and
               giving effect to the intent of the legislature.” Crown Cent.
               Petroleum Corp. v. Hill, 254 Va. 88, 91, 488 S.E.2d 345, 346
               (1997). “That intention is initially found in the words of the statute
               itself, and if those words are clear and unambiguous, we do not
               rely on rules of statutory construction or parol evidence, unless a
               literal application would produce a meaningless or absurd result.”
               Id. (citations omitted). “[W]ords and phrases used in a statute
               should be given their ordinary and usually accepted meaning
               unless a different intention is fairly manifest.”

Id. (quoting Woolfolk v. Commonwealth, 18 Va. App. 840, 847, 447 S.E.2d 530, 534 (1994)).

Thus, “‘[w]hen the language of a statute is unambiguous, we are bound by the plain meaning of

that language. . . . If[, however,] a statute is subject to more than one interpretation, we must

apply the interpretation that will carry out the legislative intent behind the statute.’” Scott v.

Commonwealth, 58 Va. App. 35, 48, 707 S.E.2d 17, 24 (2011) (quoting Evans v. Evans, 280 Va.
76, 82, 695 S.E.2d 173, 176 (2010)).

       Although Code § 28.2-1203 is part of the law that has been codified by the General

Assembly and entrusted to VMRC to apply, the outcome of this appeal turns on the statutory

interpretation of Code § 28.2-1203. Therefore, we do not give the agency’s interpretation of its

jurisdiction under the statute any deference. See Commonwealth ex rel. Va. State Water Control

Bd., 56 Va. App. at 481, 694 S.E.2d at 296 (quoting The Mattaponi Indian Tribe, 43 Va. App. at

707, 601 S.E.2d at 676). Furthermore, while the statute is penal, it “has a primarily regulatory,

non-penal purpose and should be construed liberally in favor of the public interest rather than

against it.” Evelyn, 46 Va. App. at 631, 621 S.E.2d at 137.

       In 1953, the United States Congress ceded title and ownership of lands beneath navigable

waters within a state’s boundaries to that respective state, as well as the natural resources within



                                                 -8-
such lands and waters.3 Submerged Lands Act, 43 U.S.C. § 1311; see also Taylor v.

Commonwealth, 102 Va. 759, 770, 47 S.E. 875, 879 (1904) (recognizing that “the navigable

waters and the soil under them, within the territorial limits of a State, are the property of the

State, to be controlled by the State, in its own discretion, for the benefit of the people of the

State.” (citing McCready v. Virginia, 94 U.S. 391 (1877))). Pursuant to Code § 28.2-1200,

               [a]ll the beds of the bays, rivers, creeks and the shores of the sea
               within the jurisdiction of the Commonwealth, not conveyed by
               special grant or compact according to law, shall remain the
               property of the Commonwealth and may be used as a common by
               all the people of the Commonwealth for the purpose of fishing,
               fowling, hunting, and taking and catching oysters and other
               shellfish.

See also Taylor, 102 Va. at 765-70, 47 S.E. at 877-80 (noting that the predecessor to this code

section was not “an arbitrary assumption of right upon the part of the State,” but was merely a

declaration of the common law).

       Article XI, Section I of the Constitution of Virginia established the following policy

regarding waters owned by the Commonwealth:

               [t]o the end that the people have clean air, pure water, and the use
               and enjoyment for recreation of adequate public lands, waters, and
               other natural resources, it shall be the policy of the Commonwealth
               to conserve, develop, and utilize its natural resources, its public
               lands, and its historical sites and buildings. Further, it shall be the
               Commonwealth’s policy to protect its atmosphere, lands, and
               waters from pollution, impairment, or destruction, for the benefit,
               enjoyment, and general welfare of the people of the
               Commonwealth.

In furtherance of this policy, Article XI, Section II of the Constitution of Virginia provides that

“the General Assembly may undertake the . . . protection of its atmosphere, lands, and waters

from pollution, impairment, or destruction, by agencies of the Commonwealth . . . .”


       3
         In doing so, however, the federal government reserved the power to regulate the
bottomlands for the “constitutional purposes of commerce, navigation, national defense, and
international affairs, . . . .” Submerged Lands Act of 1953, 43 U.S.C. § 1314(a) (2006).
                                                -9-
        In 1962, jurisdiction over the Commonwealth’s permit program to regulate

encroachments on or over state-owned bottomlands was transferred from the Office of the

Attorney General to VMRC. To that end, Code § 28.2-101 specifically provides that VMRC’s

jurisdiction

               shall include the Commonwealth’s territorial sea and extend to the
               fall line of all tidal rivers and streams except in the case of
               state-owned bottomlands where jurisdiction extends throughout the
               Commonwealth. The Commission shall have jurisdiction over all
               commercial fishing and all marine fish, marine shellfish, marine
               organisms, and habitat in such areas. In waters of the Albemarle
               and Currituck watersheds, the Commission’s fisheries management
               jurisdiction is limited to the recreational and commercial harvest of
               blue crabs. The Commission’s jurisdiction shall also include the
               power to exercise regulatory authority over all structures and
               improvements built or proposed by riparian property owners in the
               Potomac River appurtenant to the shore of the Commonwealth.

(Emphasis added).

        Code § 28.2-1204 sets forth VMRC’s authority over submerged lands to

               1. Issue permits for all reasonable uses of state-owned
               bottomlands not authorized under subsection A of [Code]
               § 28.2-1203, including but not limited to, dredging, the taking and
               use of material, and the placement of wharves, bulkheads, and fill
               by owners of riparian land in the waters opposite their lands,
               provided such wharves, bulkheads, and fill do not extend beyond
               any lawfully established bulkhead lines;

               2. Issue permits to recover underwater historic property pursuant
               to [Code] §§ 10.1-2214 and 28.2-1203; and

               3. Establish bulkhead and private pier lines on or over the bays,
               rivers, creeks, streams, and shores of the ocean which are owned
               by or subject to the jurisdiction of the Commonwealth for this
               purpose, and to issue and publish maps and plats showing these
               lines; however, these lines shall not conflict with those established
               by the United States Army Corps of Engineers.

Code § 28.2-1203(A), titled “[u]nlawful use of subaqueous beds; penalty,” provides, in pertinent

part,

               [i]t shall be unlawful for any person to build, dump, trespass or
               encroach upon or over, or take or use any materials from the beds
                                               - 10 -
               of the bays, ocean, rivers, streams, or creeks which are the property
               of the Commonwealth, unless such act is performed pursuant to a
               permit issued by the Commission . . . .

       In exercising its authority to grant or deny a permit, Code § 28.2-1205(A) directs VMRC

to be guided by Article XI, Section I of the Constitution of Virginia, to consider the public and

private benefits of proposed projects as well as the effects of the projects on a list of factors, and

to exercise its authority consistent with the public trust doctrine as defined by common law. In

Virginia, the public trust doctrine is as follows:

               “The state holds the land lying beneath public waters as trustee for
               the benefit of all citizens. As trustee, the state is responsible for
               proper management of the resource to ensure the preservation and
               protection of all appropriate current and potential future uses,
               including potentially conflicting uses, by the public.”

Palmer v. Commonwealth Marine Res. Comm’n, 48 Va. App. 78, 88-89, 628 S.E.2d 84, 89-90

(2006) (quoting Virginia Marine Resources Commission, Subaqueous Guidelines, 21 Va. Reg.

Regs. 1708 (Feb. 21, 2005)). Thus, in determining the legislative intent, consideration of the

public trust doctrine is proper. See Evelyn, 46 Va. App. at 631 n.3, 621 S.E.2d at 137 n.3

(“Thus, the Constitution makes clear it is entirely appropriate for the VMRC and judiciary to

consider the legislature’s express duty to ‘safeguard the public right to the use and enjoyment of

the subaqueous lands of the Commonwealth held in trust by it for the benefit of the public as

conferred by the public trust doctrine and the Constitution of Virginia,’ Code § 28.2-1205(A),

when interpreting and applying all legislative enactments, including Code §[] 28.2-1203 . . . .”).

       It is within this context that we examine the meaning of Code § 28.2-1203. As noted

above, Code § 28.2-101 specifically provides that VMRC has jurisdiction over state-owned

subaqueous bottomlands. Pursuant to Code §§ 28.2-1203, and -1204, VMRC’s jurisdiction

includes its authority to require permits from any person who “build[s], dump[s], trespass[es] or

encroach[es] upon or over, or take[s] or use[s] any materials from the beds of the bays, ocean,


                                                - 11 -
rivers, streams, or creeks which are the property of the Commonwealth, . . . .” (Emphasis

added). While Code § 28.2-1203(A) makes it unlawful, absent the issuance of a permit, for a

person to “encroach upon or over” state-owned subaqueous bottomlands, it does not define the

term “encroach.”

       Webster’s Third International Dictionary defines “encroach” as “to enter by gradual steps

or by stealth into the possessions or rights of another” or “to advance beyond desirable or normal

limits.” Webster’s Third International Dictionary 747 (2002). Black’s Law Dictionary also

defines “encroach” as “[t]o enter by gradual steps or stealth into the possessions or rights of

another,” but also defines it as “[t]o gain or intrude unlawfully upon another’s lands, property, or

authority.” Black’s Law Dictionary 607 (9th ed. 2009). Thus, when applying the plain meaning

of the word in conjunction with the legislative intent behind the statute, one must be unlawfully

over the state-owned bottomlands such that it violates the right of “all the people of the

Commonwealth” to use the bottomlands “for the purpose of fishing, fowling, hunting, and taking

and catching oysters and other shellfish,” Code § 28.2-1200, and prohibits the Commonwealth

from properly managing the bottomlands in order for the action to constitute an encroachment

under Code § 28.2-1203.4

       Although a portion of the vessel was temporarily moored over state-owned bottomlands,

it was not unlawfully encroaching over the bottomlands such that it violated the rights of the

people of the Commonwealth to use the bottomlands. Neither did it interfere with VMRC’s


       4
         Although not referenced during oral argument and only mentioned in passing on brief,
VMRC’s authority to regulate a “trespass . . . upon or over” state-owned subaqueous
bottomlands would similarly fail. Code § 28.2-1203. Webster’s Third International Dictionary
defines “trespass” as follows: “to enter unlawfully upon the land of another.” Webster’s, supra,
at 2439. Black’s Law Dictionary defines “trespass” as “[a]n unlawful act committed against the
person or property of another; esp., wrongful entry on another’s real property.” Black’s, supra,
at 1642. Accordingly, VMRC’s jurisdiction over “trespass” would require an unlawful contact
or connection to or over the bottomland, neither of which occurred here for the same reasons set
forth above.
                                               - 12 -
management of state-owned bottomlands or fish and shellfish habitats. The focus of Code

§ 28.2-1203 is to ensure the continued use and enjoyment of the bottomlands consistent with the

Commonwealth’s policy as well as the public trust doctrine. To that end, VMRC is authorized to

regulate and require permits where such use of the bottomlands is in contravention of Code

§ 28.2-1203. The statute, however, does not require an individual temporarily mooring a vessel

over bottomlands, without more, to first obtain a permit nor did the legislature intend a

temporarily moored vessel to constitute an “encroachment” requiring a permit. If that were the

case, every vessel owner would be in jeopardy whenever they were temporarily moored over

state-owned bottomlands.

       Furthermore, if the statute authorized VMRC to require a permit for a vessel every time it

was temporarily moored, it would be impossible for VMRC to implement as vessels can move

and stop over the bottomlands numerous times in one day. In addition, under VMRC’s sweeping

conception of “encroachment,” any owner of a vessel temporarily moored over state-owned

bottomland who did not obtain a permit from VMRC would be subject to a fine of up to $25,000

per day and prosecution for a Class 1 misdemeanor. See Code §§ 28.2-1203(B) (Class 1

misdemeanor); -1211 (injunction against violations of Code § 28.2-1203); -1212 (monitoring,

inspections, compliance, and restoration); -1213 (penalties). Accordingly, this Court declines to

utilize such a broad interpretation as it would produce an absurd result in contravention to the

legislature’s intent, and holds that a vessel, such as the one at issue, temporarily moored over

state-owned bottomlands is not an encroachment – an unlawful intrusion – requiring a permit.

                                       IV. CONCLUSION

       Based on the foregoing, this Court holds that the circuit court did not err in holding that

VMRC lacked jurisdiction under Code § 28.2-1203 to order the removal of the temporarily

moored vessel. Because we hold that the circuit court did not err in its ruling on jurisdiction, we

                                               - 13 -
need not address whether federal law preempts state law as there is no state law applicable.

Accordingly, we affirm the circuit court’s order including its award of fees and costs to the Inn.

                                                                                         Affirmed.




                                               - 14 -
Elder, Frank, Humphreys, and Petty, JJ., dissenting.

       We dissent for the reasons stated in the panel opinion. See Va. Marine Res. Comm’n v.

Chincoteague Inn, 60 Va. App. 585, 731 S.E.2d 6 (2012).




                                               - 15 -
VIRGINIA:
            In the Court of Appeals of Virginia on Tuesday          the 18th day of September, 2012.


Virginia Marine Resources Commission,                                                                Appellant,

against             Record No. 0086-12-1
                    Circuit Court No. 001-CL0000399

Chincoteague Inn and
 Raymond Britton,                                                                                    Appellees.


                                     Upon a Petition for Rehearing En Banc

Before Chief Judge Felton, Judges Elder Frank, Humphreys, Kelsey, Petty, Beales, Alston, McCullough, Huff
                                                and Chafin


        On August 27, 2012 came the appellees, by counsel, and filed a petition requesting that the Court set

aside the judgment rendered herein on August 14, 2012, and grant a rehearing en banc on the issue(s) raised in

the petition.

        On consideration whereof, the petition for rehearing en banc is granted with regard to the issue(s)

raised therein, the mandate entered herein on August 14, 2012 is stayed pending the decision of the Court en

banc, and the appeal is reinstated on the docket of this Court.

        The parties shall file briefs in compliance with Rule 5A:35(b). The appellant shall attach as an

addendum to the opening brief upon rehearing en banc a copy of the opinion previously rendered by the

Court in this matter. It is further ordered that the appellees shall file twelve additional copies of the appendix

previously filed in this case. In addition, any party represented by counsel shall file twelve electronic copies

of their brief (and the appendix, if the party filing the appendix is represented by counsel) with the clerk of
this Court. The electronic copies must be filed on twelve separate CDs or DVDs and must be filed in Adobe

Acrobat Portable Document Format (PDF).1




                                        A Copy,

                                               Teste:

                                                                     Cynthia L. McCoy, Clerk

                                                        original order signed by a deputy clerk of the
                                               By:      Court of Appeals of Virginia at the direction
                                                        of the Court

                                                                     Deputy Clerk




       1
       The guidelines for the creation and submission of a digital brief package can be found at
www.courts.state.va.us, in the Court of Appeals section under “Resources and Reference Materials.”
                                                  -2-
                             COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Frank and Humphreys
Argued at Chesapeake, Virginia


VIRGINIA MARINE RESOURCES COMMISSION
                                                                         OPINION BY
v.     Record No. 0086-12-1                                         JUDGE ROBERT P. FRANK
                                                                       AUGUST 14, 2012
CHINCOTEAGUE INN AND RAYMOND BRITTON


                  FROM THE CIRCUIT COURT OF ACCOMACK COUNTY
                               Frederick B. Lowe, Judge

               Paul Kugelman, Jr., Assistant Attorney General (Kenneth T.
               Cuccinelli, II, Attorney General; Elizabeth A. Andrews, Senior
               Assistant Attorney General; David C. Grandis, Assistant Attorney
               General, on briefs), for appellant.

               Jon C. Poulson for appellees.


       Appellant, the Virginia Marine Resources Commission (VMRC), appeals from an order

of the circuit court of Accomack County, holding that VMRC lacked jurisdiction to order

appellee, the Chincoteague Inn (the Inn), to remove a floating platform from over state-owned

bottomland. VMRC argues the circuit court erred in ruling that VMRC considered the floating

addition a vessel where VMRC made no such determination. VMRC also alleges the circuit

court erred in holding that VMRC had no jurisdiction to order the removal of the floating

platform. Finally, VMRC assigns error to the circuit court’s award of fees and costs to the Inn.

For the reasons stated, we reverse and remand.

                                   PROCEDURAL HISTORY

       On June 15, 2010, VMRC wrote to Raymond Britton, as manager of the Inn, notifying

him that he needed to remove a portion of an unauthorized floating platform next to the Inn,
because the platform was in violation of Code § 28.2-1212(B). VMRC subsequently brought the

matter before its Commission for enforcement action.

       On August 24, 2010, the Commission held a hearing and heard argument. By letter dated

August 26, 2010, VMRC informed the Inn that the Commission found the floating addition to be

an unlawful use of state-owned bottomland, in violation of Code § 28.2-1203, and ordered the

portion of the platform over state-owned bottomland to be removed within ten days.

       The Inn mailed a notice of appeal on September 23, 2010. On October 14, 2011, the

circuit court of Accomack County heard the appeal and ruled the VMRC lacked jurisdiction over

the floating platform. At that time, the circuit court deferred ruling on the Inn’s request for fees

and costs.

       The circuit court issued its final order on December 20, 2011, finding that VMRC lacked

jurisdiction to order the removal of the floating platform. The circuit court also ruled that the Inn

had substantially prevailed and awarded attorney’s fees and costs.

                                         BACKGROUND

       In June of 2010, VMRC learned that a large floating platform had been placed adjacent to

the Inn and was reportedly over state-owned bottomland. VMRC conducted a site inspection on

June 11, 2010 and determined that at least part of the platform was not over state-owned

bottomland. On June 15, VMRC sent the Inn a notice to comply, through Britton, regarding the

unauthorized portion of the floating platform. The notice gave the Inn ten days to remove the

illegal portion of the platform.

       On June 22, VMRC sent another letter to the Inn, stating that failure to remove the

floating platform would result in VMRC enforcement action. A site inspection on June 28

showed that the platform had not been removed.




                                                -2-
       VMRC held a hearing on August 24. At the hearing, Britton testified that the floating

platform had a bar, tables, and a gangplank leading to the Inn’s restaurant. Britton intended to

use the platform for four months, to accommodate seasonal restaurant and bar overflow. Britton

also testified that the platform was a barge normally used in his construction business and

therefore was a vessel, noting that on July 19, 2010, the barge was disconnected from electric

and water lines, taken out of its slip by its normal push boat, taken up Chincoteague Channel to

the old drawbridge, then returned to its slip and reconnected, all in 32 minutes.

       After considerable debate over whether the Commission had jurisdiction over a vessel,

the Commission ultimately concluded that the “floating structure” was an unlawful use of

state-owned bottomland and directed the Inn to remove the offending portion of the platform

under VMRC’s jurisdiction within ten days. The Commission never made a finding that the

structure was a vessel.

       On September 16, 2010, VMRC notified the Inn that because it had not removed the

platform from the Inn, it was violating the Commission’s order. VMRC then referred the matter

to the Attorney General to petition the appropriate circuit court for an order requiring removal of

part of the platform, as well as the assessment of civil penalties.

       The Inn mailed a notice of appeal to VMRC on September 23, 2010. On appeal to the

circuit court, Britton argued that VMRC lacked jurisdiction over a temporarily moored barge or

vessel because federal maritime law preempts state regulation over any vessel. On October 14,

2011, the circuit court heard argument and accepted the Inn’s position, ruling that VMRC lacked

jurisdiction over the platform adjacent to the Inn, as it was moored and docked, not permanently




                                                -3-
attached to land, and because it was capable of being moved from place to place in navigable

waters.

          This appeal follows. 1

                                            ANALYSIS

          VMRC first contends the circuit court erred when it ruled that VMRC considered the

floating addition a vessel where VMRC made no such determination and where making this

determination is beyond the scope of a circuit court’s review of an administration case decision.

The Inn argues that this issue is waived. We agree with the Inn that this argument was not

preserved in the circuit court. At oral argument, VMRC conceded the issue was not preserved

and that the structure in question was a vessel.

          VMRC next contends the circuit court erred in finding that VMRC did not have any

jurisdiction to order the removal of the portion of the floating addition over state-owned

bottomland. 2

          Here, we review whether the circuit court correctly ruled VMRC had no jurisdiction

because the structure in question is a vessel. The issue, as framed by both parties and as

presented at oral argument, is whether federal maritime law preempts the state’s ability to order

the removal of the structure. The Commission never ruled on federal preemption.




          1
         VMRC alleges that the Inn’s brief contains unsupported facts and inadequate citation to
the record, in violation of Rule 5A:21(c). We have thoroughly reviewed the record in this case,
not merely the briefs of the parties. Our analysis is not based on the Inn’s statement of facts, but
on the record. See Ward v. Charlton, 177 Va. 101, 107, 12 S.E.2d 791, 792 (1941).
          2
         On appeal, the Inn supports the circuit court’s decision, contending that Code
§ 28.2-1203 applies only to fixed structures. It is not clear from the circuit court’s ruling
whether Code § 28.2-1203 barred the Commission from exercising jurisdiction. The arguments
before the circuit court were 1) the scope of Code § 28.2-1203 and 2) whether state regulations
were preempted by federal maritime law. The scope of Code § 28.2-1203 would appropriately
be addressed by the circuit court on remand.
                                                -4-
       The preemption issue is one of law. Code § 2.2-4027 of the Virginia Administrative

Process Act (VAPA) allows judicial review of an agency decision.

              Under VAPA, the circuit court reviews an agency’s action in a
              manner “‘equivalent to an appellate court’s role in an appeal from
              a trial court.’” J. P. v. Carter, 24 Va. App. 707, 721, 485 S.E.2d
162, 169 (1997) (quoting Sch. Bd. v. Nicely, 12 Va. App. 1051,
              1061-62, 408 S.E.2d 545, 551 (1991)). “In this sense, the General
              Assembly has provided that a circuit court acts as an appellate
              tribunal.” Gordon v. Allen, 24 Va. App. 272, 277, 482 S.E.2d 66,
              68 (1997) (citation omitted). “The burden is upon the party
              complaining of the agency action to demonstrate an error of law
              subject to review.” Johnston-Willis, Ltd. v. Kenley, 6 Va. App.
231, 241, 369 S.E.2d 1, 6 (1988) (citing Code § 9-6.14:17;
              Roanoke Memorial Hospitals v. Kenley, 3 Va. App. 599, 603, 352
S.E.2d 525, 527 (1987)).

Commonwealth v. Blue Ridge Envtl. Def. League, Inc., 56 Va. App. 469, 479-80, 694 S.E.2d
290, 295-96 (2010).

       Under the “substantial evidence” standard, the reviewing court may reject an agency’s

factual findings only when, on consideration of the entire record, a reasonable mind would

necessarily reach a different conclusion. Alliance to Save the Mattaponi v. Commonwealth

Dep’t of Envtl. Quality ex rel. State Water Control Bd., 270 Va. 423, 441, 621 S.E.2d 78, 88

(2005) (citing Aegis Waste Solutions v. Concerned Taxpayers, 261 Va. 395, 404, 544 S.E.2d
660, 665 (2001)).

       Although we are bound on appeal to the trial court’s findings of historical fact, Dep’t of

Med. Assistance Servs. v. Beverly Healthcare of Fredericksburg, 41 Va. App. 468, 490, 585
S.E.2d 858, 869 (2003), we review questions of law de novo. See Clark v. Marine Res.

Comm’n, 55 Va. App. 328, 334-35, 685 S.E.2d 863, 866 (2009) (citing Moreau v. Fuller, 276
Va. 127, 133, 661 S.E.2d 841, 845 (2008)).

              [J]udicial review of a legal issue requires little deference, unless it
              . . . falls within an agency’s area of particular expertise. Whether
              the issue is one of law or fact or substantial evidence, we are
              directed to take account of the role for which agencies are created
                                               -5-
                and public policy as evidenced by the basic laws under which they
                operate. Thus, the degree of deference afforded an agency
                decision depends upon not only the nature of the issue, legal or
                factual, but also upon whether the issue falls within the area of
                experience and specialized competence of the agency.

Appalachian Voices v. Air Pollution Control, 56 Va. App. 282, 289, 693 S.E.2d 295, 298 (2010)

(internal citations and quotations omitted).

        VMRC challenges the circuit court’s ruling that the Commission had no jurisdiction to

order the removal of a portion of the floating structure. Specifically, VMRC contends it does

have jurisdiction to order cessation of encroachments over state-owned bottomlands and that

federal maritime jurisdiction does not preempt state jurisdiction. The Inn responds that the

structure is a moored vessel and is subject exclusively to federal admiralty or maritime law. The

Inn further argues that any state attempt to regulate a moored vessel is preempted by federal law

if the state law is inconsistent with federal law. 3

        Essentially, our analysis is whether the vessel in question is state- or federally-regulated.

We begin by acknowledging that “the operation of a boat on navigable waters, no matter what its

size or activity, is a traditional maritime activity to which the admiralty jurisdiction of the federal

courts may extend.” St. Hilaire Moye v. Henderson, 496 F.2d 973, 979 (8th Cir. 1974).

However, assuming maritime law is applicable, it does not necessarily follow that state

regulations are preempted. According to McCready v. Commonwealth, 68 Va. (27 Gratt.) 985,

aff’d, 94 U.S. 391 (1876), the navigable waters within the state’s territorial limits, as well as the

soil beneath those waters, are the property of the state and may be controlled by the state in its




        3
         The Inn, in its brief, argues the Commission erred in certain findings, i.e. the structure
did not encroach on state bottomlands, and it was not a permanent structure or improvement
constructed on or over state bottomlands. We do not address these allegations because the Inn
did not assign cross-error to them, and under Rule 5A:21(b), an appellee’s brief must contain any
additional assignments of error it wishes to present.
                                                -6-
discretion for the benefit of the people, as long as the state does not interfere with the authority

of the federal government in regulating commerce and navigation.

       Article XI, § I of the Virginia Constitution expresses this Commonwealth’s policy to

protect its waters from pollution and impairment for the benefit, enjoyment, and general welfare

of the people. To that end, Code § 28.2-101 provides, inter alia, that VMRC’s jurisdiction “shall

include the Commonwealth’s territorial sea and extend to the fall line of all tidal rivers and

streams except in the case of state-owned bottomlands where jurisdiction extends throughout the

Commonwealth.” Further, Code § 28.2-1203(A) provides, inter alia

               It shall be unlawful for any person to build, dump, trespass or
               encroach upon or over, or take or use any materials from the beds
               of the bays, ocean, rivers, streams, or creeks which are the property
               of the Commonwealth, unless such act is performed pursuant to a
               permit issued by the Commission . . . .

       Code § 28.2-1200 states in part:

               All the beds of the bays, rivers, creeks and the shores of the sea
               within the jurisdiction of the Commonwealth, not conveyed by
               special grant or compact according to law, shall remain the
               property of the Commonwealth and may be used as a common by
               all the people of the Commonwealth for the purpose of fishing,
               fowling, hunting, and taking and catching oysters and other
               shellfish.

       The federal government has enacted a statutory scheme defining the roles of federal and

state governments in regulating navigable waters.

       43 U.S.C. § 1311(a) states in part:

               It is determined and declared to be in the public interest that
               (1) title to and ownership of the lands beneath navigable waters
               within the boundaries of the respective States, and the natural
               resources within such lands and waters, and (2) the right and power
               to manage, administer, lease, develop, and use the said lands and
               natural resources all in accordance with applicable State law be,
               and they are, subject to the provisions hereof, recognized,
               confirmed, established, and vested in and assigned to the
               respective States or the persons who were on June 5, 1950, entitled
               thereto under the law of the respective States in which the land is
                                                 -7-
               located, and the respective grantees, lessees, or successors in
               interest thereof. 4

       Section (d) states:

               Authority and rights of United States respecting navigation, flood
               control and production of power. Nothing in this subchapter or
               subchapter 1 of this chapter shall affect the use, development,
               improvement, or control by or under the constitutional authority of
               the United States of said lands and waters for the purposes of
               navigation or flood control or the production of power, or be
               construed as the release or relinquishment of any rights of the
               United States arising under the constitutional authority of Congress
               to regulate or improve navigation, or to provide for flood control,
               or the production of power.

       Within this statutory framework, we now determine whether federal maritime

jurisdiction, under the facts of this case, preempts state law. The Inn contends that the operation

of a vessel on navigable waters is a traditional maritime activity and that VMRC’s order of

removal is repugnant to the right of navigation.

       The United States Supreme Court, in Yamaha Motor Corp. v. Calhoun, 516 U.S. 199

(1996), provides us with the criteria to determine this issue. In Yamaha, the appellee decedent

was killed while riding a jet ski manufactured by Yamaha. The decedent’s parents brought an

admiralty action for damages, invoking Pennsylvania’s wrongful death and survival statutes.

Yamaha responded that the state remedies could not be applied because the decedent died on

navigable waters, contending that federal maritime wrongful death law provided the exclusive

basis for recovery. The conflict between maritime law and Pennsylvania’s wrongful death

statute was the extent of damages.




       4
          43 U.S.C. § 1313 exempts federally-owned lands from § 1311, retaining all the federal
government’s navigational servitude and rights in and powers of regulation and control over
those lands for the constitutional purposes of commerce, navigation, national defense, and
international affairs.

                                               -8-
       The Supreme Court held:

               Because this case involves a watercraft collision on navigable
               waters, it falls within admiralty’s domain. See Sisson v. Ruby, 497
U.S. 358, 361-367 (1990); Foremost Ins. Co. v. Richardson, 457
U.S. 668, 677 (1982). “With admiralty jurisdiction,” we have
               often said, “comes the application of substantive admiralty law.”
               East River S. S. Corp. v. Transamerica Delaval Inc., 476 U.S. 858,
               864 (1986). The exercise of admiralty jurisdiction, however, “does
               not result in automatic displacement of state law.” Jerome B.
               Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527,
               545 (1995).

Yamaha, 516 U.S. at 206.

       The Yamaha Court recognized that vindication of maritime policies demanded uniform

adherence to a federal rule, with no leeway for variation or supplementation by state law. See id.

at 210. State law cannot interfere “with the harmonious operation of maritime law.” Id.

However, the United States Supreme Court concluded that the damages available for the

decedent’s death were properly governed by state law, because Congress has not prescribed

damages for wrongful death of a non-seafarer in territorial waters.

       State of Maryland Dept. Natural Resources v. Kellum, 51 F.3d 1220 (4th Cir. 1995),

addressed whether Maryland’s strict liability statute was preempted by federal admiralty law,

which premised liability on negligence. Kellum’s barge went aground on and damaged

state-owned oyster grounds. Maryland brought an action as an admiralty or maritime claim,

alleging strict liability under Maryland law. The Fourth Circuit concluded the injury to the

oyster ground resulted from an occurrence unique to maritime law, namely the stranding of a

vessel. Id. at 1223. It concluded “the result for such a maritime tort is in admiralty and

grounded on maritime theories of negligence and damages.” Id. Maritime law governing a

traditional maritime tort “requires findings of fault and causation as predicates for liability.” Id.

at 1224. However, the application of the Maryland “strict liability” statute eliminates the need

for fault. Further, the Fourth Circuit found that federal law requires that damages be allocated
                                                 -9-
proportionally according to fault. State “strict liability” eliminates the federally-mandated

proportionality analysis.

       The Fourth Circuit concluded state law made changes to the substantive maritime law.

While states can modify or supplement federal maritime law, states cannot “flatly contradict it or

deprive any person of a substantive federal right.” Id. at 1226. The Kellum Court found that

Maryland law changed substantive maritime law and concluded that federal maritime law

preempted state law. See also Pope & Talbot, Inc. v. Hawn, 346 U.S. 406 (1953) (superseded on

other grounds) (In a personal injury suit, state contributory negligence law was preempted by

federal maritime law of comparative negligence); Garrett v. Moore-McCormack, 317 U.S. 239

(1942) (In an action brought pursuant to the Jones Act, federal law preempted a state regulation

on the burden of proof, a substantive right of the petitioner).

       From these cases, we conclude that we must look at a number of factors to determine

whether state law is preempted by federal maritime law.

       1. Whether state law works a material prejudice to the characteristic features of general

maritime law;

       2. Whether state law interferes with the proper harmony and uniformity of federal law;

       3. Whether state law attempts to change substantive maritime law;

       4. Whether state law flatly contradicts federal law or deprives any person of a

substantive federal right.

       In this case, the Inn cites to no predicate facts from which we can conclude that the

Commonwealth’s right to regulate encroachment over its bottomlands is preempted by federal

law. In fact, the Inn argued to the circuit court that federal maritime jurisdiction automatically

preempts state law. Neither at the circuit court hearing, nor in its brief, did the Inn address any

of the factors set forth above.

                                                - 10 -
       We must remember the structure is solely used for additional seating for the restaurant,

due to seasonal increases in patrons. VMRC’s order to remove the vessel in no way works a

material prejudice, or any prejudice to the characteristic features of general maritime law, nor

does it interfere with the proper harmony and uniformity of federal law in its international and

interstate relations. The sole effect of the order is a decrease in the Inn’s revenue and number of

patrons that can be seated at any given time during the tourist season. VMRC’s removal order

only affects a single vessel and has no broader implications. It did not interfere with the barge’s

navigation in navigable waters.

       VMRC’s order does not attempt to change substantive maritime law which generally

regulates maritime transactions, 5 customs, duties, and trade, regulating navigation of navigable

waters, injury to person or property caused by a vessel on navigable waters, Longshore and

Harbor Workers Compensation Act, 33 U.S.C. § 901, Death on the High Seas Act, 46 U.S.C.

§ 30301, and the Jones Act, 46 U.S.C. § 688. This list is not exhaustive but illustrative of the

nature of federal maritime law.




       5
                “Maritime transactions”, as defined herein, means charter parties,
                bills of lading of water carriers, agreements relating to wharfage,
                supplies furnished vessels or repairs to vessels, collisions, or any
                other matters in foreign commerce which, if the subject of
                controversy, would be embraced within admiralty jurisdiction;
                “commerce”, as herein defined, means commerce among the
                several States or with foreign nations, or in any Territory of the
                United States or in the District of Colombia, or between any such
                Territory and another, or between any such Territory and any State
                or foreign nation, or between the District of Columbia and any
                State or Territory or foreign nation, but nothing herein contained
                shall apply to contracts of employment of seamen, railroad
                employees, or any other class of workers engaged in foreign or
                interstate commerce.

9 U.S.C. § 1.

                                               - 11 -
        Federal maritime law does not preempt VMRC from ordering the removal of the vessel.

In fact, the Federal Submerged Lands Act, 43 U.S.C. § 1311, recognizes the state’s ownership of

lands beneath navigable waters and allows the states to “manage, administer, lease, develop and

use said lands and natural resources . . . and subject to the provisions hereof . . . .” 43 U.S.C.

§ 1311 carves out an exception to this general grant, dealing with navigation, flood control, and

production of power, none of which applies here. In conformity with 43 U.S.C. § 1311, Code

§ 28.2-1203 prohibits the encroachment upon or over rivers, ocean, and streams of the

Commonwealth.

        Thus we conclude that, under the facts of this case, federal maritime law did not preempt

VMRC’s authority to order the removal of the vessel.

        Finally, VMRC assigns error to the circuit court’s award of fees and costs to the Inn. The

parties appear to agree that this issue rises or falls with our resolution of the other issues

presented on appeal. Because we reverse and remand this case to the circuit court, we vacate the

circuit court’s award of fees and costs and remand for a determination of fees and costs, if any,

based on Code § 2.2-4030.

                                           CONCLUSION

        Having found that the circuit court erred in holding that VMRC did not have jurisdiction

to order the removal of the vessel, we reverse and remand for the circuit court to determine the

issues presented in the Inn’s petition for appeal before the circuit court, to include the scope of

Code § 28.2-1203.

                                                                             Reversed and remanded.




                                                 - 12 -